SUMMARY ORDER
UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the petition for review is hereby DENIED and the order of the Board of Immigration Appeals is hereby AFFIRMED.
Ben Xiong Zhu, a native and citizen of the People’s Republic of China, petitions this Court for review of a November 21, 2002 order of the Board of Immigration Appeals (“BIA”) summarily affirming a November 13, 2000 decision by an immigration judge (“IJ”) that denied Zhu’s application for asylum and withholding of deportation and ordered Zhu removed to China. The IJ found that Zhu was not credible, citing Zhu’s demeanor at the hearing before the IJ; the lack of corroborating evidence; and inconsistencies in Zhu’s application, his testimony at the hearing, and his documentary evidence.
We defer to the IJ’s factual findings as long as they are supported by “substantial evidence,” Diallo v. INS, 232 F.3d 279, 287 (2d Cir.2000), and we will reverse only if no reasonable factfinder could have arrived at the same conclusion as the IJ, id.
Upon our review of the record, we hold that substantial evidence supported the IJ’s determination that Zhu failed to establish either past persecution or a reasonable fear of future persecution, as required to obtain asylum or withholding of deportation. And in accordance with Shi v. Bd. of Immigration Appeals, 374 F.3d 64, 66 (2d Cir.2004) (per curiam), we also hold that the BIA did not abuse its discretion by summarily affirming the IJ’s decision.
Having considered all of petitioner’s arguments and found each of them to be without merit, we DENY the petition for review and AFFIRM the order of the Board of Immigration Appeals.